Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hirschhaut (US 2019/0350372).
Claim 1- Hirschhaut discloses a furniture piece (10) comprising: a seat deck (12); a seatback (14) pivotally connected to the seat deck, having folded (fig. 5) and upright (fig. 5) configurations; and a pair of arms (20) removably attached to opposing side edges of the seatback and seat deck (fig. 6, 9-11).
Claim 2- Hirschhaut discloses the furniture piece of claim 1 further comprising a back cushion and a seat cushion (24) configured to be positioned on the back rest and the seat deck (fig. 1, 14B), respectively, when the seatback is in the upright configuration (the cushion 24 is a foldable cushion comprising a back portion 51 and a seat portion 52 coupled by a hinge 54, ¶ 54-56).  
 furniture piece of claim 1 further comprising a plurality of legs (22, 26) removably attached to a bottom surface of the seat deck (fig. 12).  
Claim 4- Hirschhaut discloses the furniture piece of claim 1 further comprising a piano hinge (16) and wherein the back rest is pivotally connected to the seat deck by the piano hinge (fig. 4).  

Claim 5- Hirschhaut discloses the furniture piece of claim 1 further comprising a rear latch (30) connected to a bottom edge of the back rest (fig. 5) and a bottom surface of the seat deck (fig. 19-20) and configured to secure the back rest in the upright configuration (¶ 58).  
Claim 6- Hirschhaut discloses the furniture piece of claim 5 wherein the rear latch (30) includes a draw latch (64, 66).  The locking operation of Hirschhaut’s latch is sufficient to be considered a clasp, which is the same type of the claimed latch.
Claim 7- Hirschhaut discloses the furniture piece of claim 5 further comprising a plurality of rear latches (30) connected to a bottom edge of the back rest (fig. 10) and a bottom surface of the seat deck (fig. 19-20) and configured to secure the back rest in the upright configuration (¶ 58).  
Claim 8- Hirschhaut discloses the furniture piece of claim 5 further comprising a plurality of fittings (shown in fig. 6 & 10, not designated) configured to secure the pair of arm sections to the seat deck and the back rest (fig. 10-11).  The reference to U.S. 8,764,114 by Frank (fig. 7) discloses the inherent structure of the two-part fittings shown 
Claim 9- Hirschhaut discloses the furniture piece of claim 8 wherein the pair of arms (20) includes a first arm (20) and a second arm (fig. 9) and the plurality of fittings includes: 
a first upper arm fitting (fig. 6 shows a conventional clasp fitting on the upper rear end of the arm frame) and a first lower arm fitting positioned on the first arm (fig. 6 shows a second conventional clasp fitting on the lower rear end of the arm frame), a first seatback fitting positioned on the seatback (a standard locking pin on the upper end of the seatback frame 14, not shown) and configured to be engaged by the first upper arm fitting and a first seat deck fitting positioned on the seat deck (a second standard locking pin, which would be disposed on the rear end of seat deck rail 36) and configured to be engaged by the first lower arm fitting (see fig. 10); 
a second upper arm fitting (upper rear clasp, fig. 6) and a second lower arm fitting (lower rear clasp, fig. 6) positioned on the second arm, a second seatback fitting (upper locking pin) positioned on the seatback (not shown), and configured to be engaged by the second upper arm fitting and a second seat deck fitting (rear locking pin) positioned on the seat deck (on rail 36, fig. 10) and configured to be engaged by the second lower arm fitting.  
Claim 10- Hirschhaut discloses the furniture piece of claim 9 further comprising a first side latch (comprised of a third clasp and locking pin fitting) connected to a bottom edge of the first arm (the lower forward support structure for the third clasp is sufficient to meet the limitation “bottom edge”, fig. 6) and a bottom surface of the seat deck (the 
 Claim 11- Hirschhaut discloses the furniture piece of claim 10 wherein the first and second side latches are draw latches.  The locking operation of Hirschhaut’s latches (locking pin in clasp plate) is sufficient to be considered a clasp, which is the same type of the claimed latches.
Claim 12- Hirschhaut discloses the furniture piece of claim 9 wherein the plurality of fittings includes tapered bed fittings (fig. 6 shows the conventional clasps have a tapered slot).  

Claim 13- Hirschhaut discloses the furniture piece of claim 1 further comprising a plurality of fittings (shown in fig. 6 & 10, not designated) configured to secure the pair of arm sections to the seat deck and the back rest (fig. 10-11).  The reference to U.S. 8,764,114 by Frank (fig. 7) discloses the inherent structure of the two-part fittings shown in figures 6 and 9-11 of Hirschhaut; namely, a conventional clasp (74’) on a furniture arm (70’) and a standard locking pin (73’) on a seatback (Frank, col. 4: 15-31).  
Claim 14- Hirschhaut discloses the furniture piece of claim 13 wherein the pair of arms (20) includes a first arm (20) and a second arm (fig. 9) and the plurality of fittings includes: 
a first upper arm fitting (fig. 6 shows a conventional clasp fitting on the upper rear end of the arm frame) and a first lower arm fitting positioned on the first arm (fig. 6 shows a second conventional clasp fitting on the lower rear end of the arm frame), a 
a second upper arm fitting (upper rear clasp, fig. 6) and a second lower arm fitting (lower rear clasp, fig. 6) positioned on the second arm, a second seatback fitting (upper locking pin) positioned on the seatback (not shown), and configured to be engaged by the second upper arm fitting and a second seat deck fitting (rear locking pin) positioned on the seat deck (on rail 36, fig. 10) and configured to be engaged by the second lower arm fitting.    
Claim 15- Hirschhaut discloses the furniture piece of claim 14 further comprising a first side latch (comprised of a third clasp and locking pin fitting) connected to a bottom edge of the first arm (the lower forward support structure for the third clasp is sufficient to meet the limitation “bottom edge”, fig. 6) and a bottom surface of the seat deck (the rail 36 upon which the third locking pin is mounted meets the limitation “bottom surface”) and a second side latch connected to a bottom edge of the second arm and a bottom surface of the seat deck.  
Claim 16- Hirschhaut discloses the furniture piece of claim 15 wherein the first and second side latches are draw latches.  The locking operation of Hirschhaut’s latches (locking pin in clasp plate) is sufficient to be considered a clasp, which is the same type of the claimed latches.
 furniture piece of claim 13 wherein the plurality of fittings includes tapered bed fittings.  

Claims 18-19 - Hirschhaut discloses the furniture piece of claim 1 wherein the furniture piece is a sofa, or wherein the furniture piece is a chair (abstract).  
Claim 20- Hirschhaut discloses a method of assembling a furniture piece comprising the steps of: pivoting a seatback from a folded configuration to an upright configuration with respect to a seat deck (¶ 46); securing the seatback in the upright configuration by latching a bottom edge of the seatback to a bottom surface of the seat deck (¶ 48); and attaching a pair of arms (20) to opposing side edges of the seatback and the seat deck (¶ 45, fig. 11).

 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA ABRAHAM whose telephone number is (571)272-2635.  The examiner can normally be reached on 9 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.A/Examiner, Art Unit 3636                                                                                                                                                                                                        
/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636